United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3732
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Tracy Parker

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: April 19, 2019
                                Filed: July 9, 2019
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

MELLOY, Circuit Judge.

       In 2017, Defendant Tracy Parker pled guilty to being a felon in possession of
a firearm, a violation of 18 U.S.C. § 922(g)(1). See also 18 U.S.C. § 924(a)(2)
(setting forth the penalty for violating § 922(g)). At sentencing, the district court1

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
concluded that two of Parker’s prior convictions—one in 2006 for second-degree
robbery and another in 2010 for attempted second-degree assault—were crimes of
violence under section 4B1.2(a) of the U.S. Sentencing Guidelines (“Guidelines”).
Based partly on these convictions, the district court concluded that Parker’s offense
level was 25 and that he had a category-IV criminal history. The district court
sentenced Parker to a within-range term of 84 months’ imprisonment. Parker timely
appealed. We affirm.

       Parker argues that the district court erred in concluding that Missouri second-
degree robbery is a crime of violence under the Guidelines. We disagree. At the time
Parker was convicted, “a person commit[ted] the crime of robbery in the second
degree” in Missouri by “forcibly steal[ing] property.” Mo. Rev. Stat. § 569.030.1
(2006) (current version at Mo. Rev. Stat. § 570.025). Last year, we held that Missouri
second-degree robbery is a “violent felony” for purposes of applying the Armed
Career Criminal Act (“ACCA”) because it “requires the use or threatened use of
violent force.” United States v. Swopes, 886 F.3d 668, 670–672 (8th Cir. 2018) (en
banc); see also 18 U.S.C. § 924(e)(2)(B)(i) (defining the term “violent felony” to
include an offense that “has as an element the use, attempted use, or threatened use
of physical force against the person of another”). The definition of the term “crime
of violence” in the Guidelines is “nearly identical” to that of “violent felony.” United
States v. Mata, 869 F.3d 640, 644 (8th Cir. 2017) (citation omitted); see also U.S.S.G.
§ 4B1.2(a) (“The term ‘crime of violence’ means any offense under federal or state
law, punishable by imprisonment for a term exceeding one year, that—(1) has as an
element the use, attempted use, or threatened use of physical force against the person
of another . . . .”). We therefore “construe ‘violent felony’ under [the ACCA] and
‘crime of violence’ under the Guidelines as interchangeable.” Mata, 869 F.3d at 644
(citation omitted). Indeed, we did so just months after Swopes, holding that Missouri
first-degree robbery is a crime of violence under the Guidelines. See United States
v. Shine, 910 F.3d 1061, 1063 (8th Cir. 2018) (explaining that Missouri’s first-degree
robbery statute, like the statute at issue here, involves “physical force that is capable

                                          -2-
of causing physical pain or injury to another person” (internal quotation marks and
citation omitted)). We likewise hold, for the reasons articulated in Swopes and Shine,
that Missouri second-degree robbery is a crime of violence under the Guidelines and
reject Parker’s first argument.

       Parker also argues that the district court erred in concluding that his 2010
conviction for attempted second-degree assault under Mo. Rev. Stat. § 565.060.1(2)
(2010) (current version at Mo. Rev. Stat. § 565.052) is a crime of violence. Parker
concedes that we have previously held to the contrary, see United States v. Welch,
879 F.3d 324, 326–27 (8th Cir. 2018) (per curiam), but raises the issue to preserve it
for further review. We must follow our decision in Welch. See Mader v. United
States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc) (“It is a cardinal rule in our circuit
that one panel is bound by the decision of a prior panel.” (citation omitted)). We
therefore reject Parker’s second argument and affirm the judgment of the district
court.
                       ______________________________




                                           -3-